Citation Nr: 0125077	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left testicular 
atrophy.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right testicular atrophy 
secondary to orchitis due to parotiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to a 
compensable rating for service-connected right testicular 
atrophy secondary to orchitis due to parotiditis.  

Although not listed as an issue, in its discussions in the 
rating decision and statement of the case, the RO also denied 
service connection for left testicular atrophy.  The veteran 
addressed this issue in both his notice of disagreement and 
substantive appeal, and it is, therefore, properly on appeal 
before the Board.  See 38 C.F.R. § 20.200 (2001).

In January 2001, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  

The veteran also appears to be claiming entitlement to an 
increased rating for his service-connected right ear hearing 
loss and entitlement to service connection for visual 
problems.  See Transcript of personal hearing, dated January 
23, 2001.  These claims are not currently on appeal before 
the Board, and are referred to the RO for appropriate action.  


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the veteran testified in January 2001 that he 
was treated for testicular atrophy at the Ponce VA Clinic and 
by a private doctor.  Accordingly, these records should be 
obtained on remand.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

There are also conflicting medical opinions of record 
concerning the etiology of the veteran's left testicular 
atrophy.  VA doctors on November 4, 1994, and August 11, 
1997, related this condition to the veteran's in-service 
orchitis.  For example, the November 1994 doctor diagnosed 
marked atrophy of the left testicle, status post mumps 
complication, orchitis, and the August 1997 doctor diagnosed 
bilateral testicular atrophy secondary to acute orchitis and 
parotiditis.  However, a third VA doctor stated on August 19, 
1997, that the veteran's left testicular atrophy was unlikely 
the result of his in-service infection.  

To ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded an additional VA examination 
by an appropriate specialist after all his treatment records 
have been obtained, and the physician should be provided 
access to the claims file.  The physician should provide an 
opinion as to whether it is at least as likely as not that 
the veteran's current left testicular atrophy had its onset 
during active service or is related to any in-service disease 
or injury, or to the service-connected right testicular 
disorder.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identifies the names, 
addresses, and approximate dates of any 
treatment received from VA and non-VA 
health care providers for any type of 
symptoms or complaints associated with a 
testicle disorder since his separation 
from active military service to the 
present.  With respect to any non-VA 
health care providers identified by the 
veteran, the RO should request his 
authorization to release any indicated 
private medical records to the VA.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of the treatment records 
identified by the veteran.  All reports 
and records received should be associated 
with the claims folder.

2.  The RO should obtain the records of 
all the treatment provided to the veteran 
for any testicular complaints or 
disorders at VA medical facilities 
(including, but not limited to the Ponce 
VA Clinic).

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

4.  If any development undertaken 
pursuant to information or releases 
provided by the veteran above is 
unsuccessful, the RO should undertake 
appropriate notification action as 
specifically provided by VCAA. 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by an appropriate specialist.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the physician prior to the requested 
examination.  The physician should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

The physician should provide an opinion 
as to whether it is at least as likely as 
not that any current left testicular 
atrophy (a) had its onset during active 
service or is related to any in-service 
disease or injury, including parotiditis 
and/or orchitis that the veteran 
experienced in 1951; or (b) whether it 
was caused or aggravated by the service-
connected right testicular disorder.  The 
physician should also describe the degree 
of bilateral testicular atrophy.  For 
example, is there complete atrophy of 
both testicles?  

The physician must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  The veteran must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

7.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the physician for 
correction.  38 C.F.R. § 4.2 (2001); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, the RO 
should undertake it before further 
adjudication of the claims.

9.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

10.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claims on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 

